WALLER, Circuit Judge
(specially concurring) .
 Marital community is like, or in the nature of, a partnership between husband and wife, but it is not in Texas a matter of agreement and is brought about by operation of law. Ohio is the matri*400monial domicile and the law of Ohio does not provide for community property. Even if community could be created by contract, the parties did not attempt to contract for an equal division of acquests and gains when the wife moved to Texas. In view of the absence of any obligation, statutory, contractual, or otherwise, on the part of the husband to divide his Ohio acquests and gains equally with his wife, it would seem unusual for the husband to have one-half of the earnings of his wife under the laws of Texas while the wife was not entitled to one-half the earnings of the husband under the laws of Ohio. The laws of Texas, having no extra-territorial effect, could not give the wife one-half of her husband’s earnings in Ohio.
There is a rule of law that the domicile of the husband is the domicile of the wife and this law obtains in Texas. The circumstances must be out of the ordinary before the law will declare that the domicile of the wife is the domicile of the husband. The wife, therefore, is usually obliged to take the domicile of her husband. The law casts upon her that duty, in ordinary situations, and since this is true it invests her with correlative rights, one of which, in community states, is to share in the earnings of her husband so long as the community is not disrupted. But the law does not impose upon her husband the duty, ordinarily, to accept the domicile of the wife, nor does it invest him with the same concomitant or correlative rights as the law confers upon the wife. The wife, who must accept the burden of her husband’s domicile, must be accorded the benefits that attach to such domicile, but the husband, not being required to accept the wife’s domicile, is not in the same position as to benefits that inure to her in the domicile of her husband. Therefore, cases decided by the Texas Courts dealing with rights of the wife in community are .not controlling. Rights of husband and wife in the community are not entirely parallel.
The marital domicile, having been established in Ohio, remains there until it is established somewhere else, and the change of domicile by the wife alone will not have the effect of changing the marital domicile theretofore established in Ohio. The marital domicile is not susceptible of division. Rights that inhere in the marital relationship stem from the law of the marital domicile. Community rights are born only in wedlock and cease to exist upon dissolution of the marital status.
The theory of the law of the marital community seems to demand a refusal to give any legal effect to a voluntary separation of those who are bound by the most solemn obligations to live together.
Husbands and wives residing in states where they hold property under the community enjoy a distinct advantage in the matter of Federal income taxes over husbands and wives residing in states where they do not hold property under the community, and that disparity should not be extended by judicial construction, to the end that husbands would be encouraged to evade both their wives and their taxes by persuading their wives to take their income-producing movables to a community property state where the income therefrom could be cut in two for income tax purposes.
SIBLEY and McCORD, Circuit Judges, concur also in the foregoing opinion.